Order modified by striking therefrom the second directory provision, and as so modified affirmed, with ten dollars costs and disbursements to appellant, unless within ten days respondent stipulate that the order be modified by striking out from the second directory provision the words “ at fifteen per cent, of any sum which may be recovered herein by suit, settlement or otherwise,” and inserting the words “ one hundred dollars.” In case such stipulation is filed, the order as modified is affirmed, without costs. Jenks, P. J., Stapleton, Mills, Rich and. Putnam, JJ., concurred.